Reasons for Allowance
Claims 1, 3 and 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Blömker et al. (US 2012/0082958) discloses Ex. 1 [Ex. 1; 0388-0391; Table 1, Ex. 1] containing 22.82 wt% SiO2 nanoparticles (d50 = 50 nm), 52.94 wt% silanized dental glass (d50 = 1.5 µm), 14.07 wt% silanized dental glass (d50 = 0.7 µm), 7.67 wt% TCD monomer of Formula (1) {note: TCD monomer of Formula (1) exchanged for the TCD monomer [0400] in Ex. 1; see MPEP 2131.02}, 1.92 wt% UDMA (urethane dimethacrylate [0388]), 0.43 wt% TEDMA (triethylene glycol dimethacrylate [0388]), 0.5 wt% CQ (camphorquinone [0388]), 0.075 wt% DABE (ethyl-p-N,N-dimethylaminobenzoate [0388]), 0.015 wt% BHT (2,6-di-tert-butyl-4-methyl phenol[ 0388]) and 0.072 wt% UV absorber {corresponding to 89.83 wt% fillers; average particle size of the silanized dental glass d50 = 1.33 µm; 9.59 wt% TCD and UDMA} [Ex. 1; 0388-0391; Table 1, Ex. 1].  While Blömker et al. (US ‘958) discloses > 75 wt% filler [0104] (a2) microparticles having an average particle size of less than 5 µm [0111] and less than 25 wt% of monomers [0042], Blömker et al. (US ‘958) does not disclose the claimed composition with sufficient specificity.  Such a reconstruction of the claims would be based on improper hindsight reasoning.
The terminal disclaimer filed on 12/20/21 overcomes the nonstatutory double patenting rejection over copending Application No. 16/753428 (reference application) (now allowed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 12/20/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/753428 (now allowed) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767